Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 1 of 45 PageID #: 5

                                                                                                             Filed: 3/19/2021 10:53 AM
                                                                                                                                 Clerk
                                              Vanderburgh Superior Court 7                             Vanderburgh County, Indiana




       STATE OF INDIANA                           )         VANDERBURGH SUPERIOR COURT
                                                  )SS:
       COUNTY OF VANDERBURGH                      )            CAUSE NO. 82D                  -CT-



                                                                               82D07-2103-CT-001352
       john c. mcdougall                                             )
                                                                     )
       AND                                                           )
                                                                     )
       carol b. mcdougall                                            )
                                                                     )
                           Plaintiffs                                )
                                                                     )
                     vs.                                             )
                                                                     )
       CHARLES W. HOBBS                                              )
                                                                     )
                           Defendant                                 )



                                                   COMPLAINT


                Come the Plaintiffs, John C. McDougall and Carol B. McDougall, and for


       their cause of action herein, complain and allege as follows:


                1.         Plaintiffs, John C. McDougall and Carol B McDougall, are residents


       of the Commonwealth of Kentucky, residing in Henderson County, Kentucky, at


       9641 State Route 1078 North, Henderson, Kentucky 42420.


                2.         Defendant, Charles W. Hobbs, is a resident of Vanderburgh County


       and the State of Indiana residing at 1501 Sweetser Avenue, Evansville, Indiana,


       47714.


                3.         On   March   29,    2019,    Plaintiffs were      driving   their vehicle    in     a


       westerly direction along Bellemeade Avenue, located in the city of Evansville,


       Indiana, and approaching its intersection with Lodge Avenue.

                                                                                                              EXHIBIT


                                                                                                                   A
                                                 Exhibit A -- Page
                                                 Exhibit A    Page 1
                                                                   1
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 2 of 45 PageID #: 6




              4.     At or about the same time, the Defendant was driving his vehicle in


       a southerly direction along Lodge Avenue and approaching its intersection with


       Bellemeade Avenue.     Traffic traveling in this direction is subject to a stop sign at


       the intersection of Lodge Avenue with Bellemeade Avenue.


              5.     As Plaintiffs’ vehicle entered said intersection, Defendant’s vehicle


       negligently entered   the   intersection   without stopping   or slowing   down    and


       collided with Plaintiffs’ vehicle striking it in the passenger side door and sending


       the Plaintiffs’ vehicle hurdling across all lanes of traffic and ultimately coming to


       rest only after slamming into a tree located in a yard on the eastbound side of


       Bellemeade Avenue.


              6.     Defendant carelessly and negligently entered the intersection at a


       reckless and excessive rate of speed and negligently failed to stop his vehicle as


       he approached the intersection at Bellemeade Avenue.


              7.     As a direct and proximate result of the negligence of Charles W.


       Hobbs, Plaintiffs’ have sustained bodily injury with that of Mrs. McDougall being


       the most severe; have incurred and may continue to incur medical bills and


       expenses; and have suffered and will continue to suffer pain, suffering, mental


       anguish, inconvenience and loss of consortium.


              8.     As a direct and     proximate result of the     Defendant’s aforesaid


       careless and negligent acts and omissions, the Plaintiffs have suffered and will in


       the future suffer mental and physical pain and anguish, and severe temporary


       and permanent physical and functional limitations, all for which they are entitled


       to a judgment against the Defendant.




                                         Exhibit A -- Page
                                         Exhibit A    Page 2
                                                           2
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 3 of 45 PageID #: 7




               WHEREFORE, Plaintiffs, John C. McDougall and Carol B. McDougall,


       demand relief against Defendant as follows:


               1.   Judgment for compensatory damages in such amount as determined


       by jury at trial and reasonably calculated to compensate Plaintiffs for their


       damages;


               2.   Interest on any amount to which they may be adjudicated to be entitled


       to accrue from the date of the filing of this action until paid;


               3. Their costs herein expended;


               4. Attorneys fees;


               5. Trial by jury; and


               6.   Any and all other appropriate relief to which they may appear to be


       justly entitled.


                                                   Respectfully submitted,


                                                   NEEL, WILSON & CLEM
                                                   9 South Main Street
                                                   Henderson, Kentucky 42420
                                                   (270) 827-9800


                                                   /SZ Charles Edward Clem
                                                   Charles Edward Clem
                                                   Counsel for Plaintiff
                                                   Attorney No. 15716-82




                                          Exhibit A -- Page
                                          Exhibit A    Page 3
                                                            3
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 4 of 45 PageID #: 8


                                      82D07-2103-CT-001352                                   Filed: 3/19/2021 10:53 AM
                                                                                                                  Clerk
                                       Vanderburgh Superior Court 7                       Vanderburgh County, Indiana




    STATE OF INDIANA      )                      VANDERBURGH SUPERIOR COURT
                          ) SS:
    COUNTY OF VANDERBURGH )                        CAUSE NO. 82D___-____-CT-_____



    JOHN C. McDOUGALL                     )
                                          )
    AND                                   )
                                          )
    CAROL B. McDOUGALL                    )
                                          )
               Plaintiffs                 )
                                          )
           vs.                            )
                                          )
    CHARLES W. HOBBS                      )
                                          )
               Defendant                  )
    ______________________________________________________________________


                          APPEARANCE BY ATTORNEY IN CIVIL CASE

    This Appearance Form must be filed on behalf of every party in a civil case.

        1. The party on whose behalf this form is being filed is:
           Initiating X    Responding ____           Intervening ____ ; and

             the undersigned attorney and all attorneys listed on this form now appear in this
             case for the following parties:

             Name of party: John C. McDougall and Carol B. McDougall.

             Address of party (see Question # 6 below if this case involves a protection from
             abuse order, a workplace violence restraining order, or a no-contact order):

             9641 Highway 1078 North
             Henderson, KY 42420

             Telephone # of party (270) 577-0074

    (List on a continuation page additional parties this attorney represents in this case.)

        2.    Attorney information for service as required by Trial Rule 5(B)(2)



    Page 1 of 3                                                        Form TCM-TR3.1-1 Revised by
                                                                      State Court Administration 07/09
                                          Exhibit A - Page 4
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 5 of 45 PageID #: 9




              Name: Charles Edward Clem         Atty Number: 15716-82

              Address: Neel Wilson & Clem
                       9 South Main Street
                       Henderson, KY 42420

              Phone: (270) 827-9800
              FAX: (270) 827-9844
              Email Address: eclem@nwclaw.com

              (List on continuation page additional attorneys appearing for above party)

        3.    This is a CT case type as defined in administrative Rule 8(B)(3).

        4.    I will accept service by:
                FAX at the above noted number: Yes ____ No __X__
                Email at the above noted number: Yes ____ No _X__

        5. This case involves child support issues. Yes ____ No __X__ (If yes, supply
           social security numbers for all family members on a separately attached
           document filed as confidential information on light green paper. Use Form
           TCM-TR3.1-4.)

        6. This case involves a protection from abuse order, a workplace violence
           restraining order, or a no contact order. Yes ____ No __X__ (If Yes, the
           initiating party must provide an address for the purpose of legal service but that
           address should not be one that exposes the whereabouts of a petitioner.) The
           party shall use the following address for purposes of legal service:

             ________
             ________       The Attorney General Confidentiality program address
                            (contact the Attorney General at 1-800-321-1907 or e-mail
    address is
                            confidential@atg.state.in.us).
             ________       Another address (provide)
             ______________________________________________________________

        7. This case involves a petition for involuntary commitment. Yes ____ No __X__

        8. If Yes above, provide the following regarding the individual subject to the petition
           for involuntary commitment:




    Page 2 of 3                                                       Form TCM-TR3.1-1 Revised by
                                                                     State Court Administration 07/09
                                          Exhibit A - Page 5
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 6 of 45 PageID #: 10




             a. Name of the individual subject to the petition for involuntary commitment if it is
             not already provided in #1 above:
             ____________________________________________

             b. State of Residence of person subject to petition: _______________

             c. At least one of the following pieces of identifying information:
                 (i) Date of Birth ___________
                 (ii)               nse Number ______________________
                       State where issued _____________ Expiration date __________
                 (iii) State ID number ____________________________
                       State where issued _____________ Expiration date ___________
                 (iv) FBI number __________________________
                 (v) Indiana Department of Corrections Number
                 _______________________
                 (vi) Social Security Number is available and is being provided in an
                       attached confidential document Yes ____ No ____

         9. There are related cases: Yes ____ No __X_ (If yes, list on continuation page.)

         10. Additional information required by local rule:
             ________________________________________________________________

         11. There are other party members: Yes ____ No__X__ (If yes, list on continuation
         page.)

         12. This form has been served on all other parties and Certificate of Service is
         attached:
             Yes_X__ No___

                                                  /s/ Charles Edward Clem
                                                  Attorney-at-Law
                                                  (Attorney information shown above.)




     Page 3 of 3                                                         Form TCM-TR3.1-1 Revised by
                                                                        State Court Administration 07/09
                                           Exhibit A - Page 6
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 7 of 45 PageID #: 11


                                       82D07-2103-CT-001352                                   Filed: 3/19/2021 10:53 AM
                                                                                                                   Clerk
                                        Vanderburgh Superior Court 7                       Vanderburgh County, Indiana




     STATE OF INDIANA      )                      VANDERBURGH SUPERIOR COURT
                           ) SS:
     COUNTY OF VANDERBURGH )                        CAUSE NO. 82D___-____-CT-_____



     JOHN C. McDOUGALL                     )
                                           )
     AND                                   )
                                           )
     CAROL B. McDOUGALL                    )
                                           )
                Plaintiffs                 )
                                           )
            vs.                            )
                                           )
     CHARLES W. HOBBS                      )
                                           )
                Defendant                  )
     ______________________________________________________________________


                           APPEARANCE BY ATTORNEY IN CIVIL CASE

     This Appearance Form must be filed on behalf of every party in a civil case.

         1. The party on whose behalf this form is being filed is:
            Initiating X    Responding ____           Intervening ____ ; and

              the undersigned attorney and all attorneys listed on this form now appear in this
              case for the following parties:

              Name of party: John C. McDougall and Carol B. McDougall.

              Address of party (see Question # 6 below if this case involves a protection from
              abuse order, a workplace violence restraining order, or a no-contact order):

              9641 Highway 1078 North
              Henderson, KY 42420

              Telephone # of party (270) 577-0074

     (List on a continuation page additional parties this attorney represents in this case.)

         2.    Attorney information for service as required by Trial Rule 5(B)(2)



     Page 1 of 3                                                        Form TCM-TR3.1-1 Revised by
                                                                       State Court Administration 07/09
                                           Exhibit A - Page 7
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 8 of 45 PageID #: 12




               Name: Charles Edward Clem         Atty Number: 15716-82

               Address: Neel Wilson & Clem
                        9 South Main Street
                        Henderson, KY 42420

               Phone: (270) 827-9800
               FAX: (270) 827-9844
               Email Address: eclem@nwclaw.com

               (List on continuation page additional attorneys appearing for above party)

         3.    This is a CT case type as defined in administrative Rule 8(B)(3).

         4.    I will accept service by:
                 FAX at the above noted number: Yes ____ No __X__
                 Email at the above noted number: Yes ____ No _X__

         5. This case involves child support issues. Yes ____ No __X__ (If yes, supply
            social security numbers for all family members on a separately attached
            document filed as confidential information on light green paper. Use Form
            TCM-TR3.1-4.)

         6. This case involves a protection from abuse order, a workplace violence
            restraining order, or a no contact order. Yes ____ No __X__ (If Yes, the
            initiating party must provide an address for the purpose of legal service but that
            address should not be one that exposes the whereabouts of a petitioner.) The
            party shall use the following address for purposes of legal service:

              ________
              ________       The Attorney General Confidentiality program address
                             (contact the Attorney General at 1-800-321-1907 or e-mail
     address is
                             confidential@atg.state.in.us).
              ________       Another address (provide)
              ______________________________________________________________

         7. This case involves a petition for involuntary commitment. Yes ____ No __X__

         8. If Yes above, provide the following regarding the individual subject to the petition
            for involuntary commitment:




     Page 2 of 3                                                       Form TCM-TR3.1-1 Revised by
                                                                      State Court Administration 07/09
                                           Exhibit A - Page 8
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 9 of 45 PageID #: 13




             a. Name of the individual subject to the petition for involuntary commitment if it is
             not already provided in #1 above:
             ____________________________________________

             b. State of Residence of person subject to petition: _______________

             c. At least one of the following pieces of identifying information:
                 (i) Date of Birth ___________
                 (ii)               nse Number ______________________
                       State where issued _____________ Expiration date __________
                 (iii) State ID number ____________________________
                       State where issued _____________ Expiration date ___________
                 (iv) FBI number __________________________
                 (v) Indiana Department of Corrections Number
                 _______________________
                 (vi) Social Security Number is available and is being provided in an
                       attached confidential document Yes ____ No ____

         9. There are related cases: Yes ____ No __X_ (If yes, list on continuation page.)

         10. Additional information required by local rule:
             ________________________________________________________________

         11. There are other party members: Yes ____ No__X__ (If yes, list on continuation
         page.)

         12. This form has been served on all other parties and Certificate of Service is
         attached:
             Yes_X__ No___

                                                  /s/ Charles Edward Clem
                                                  Attorney-at-Law
                                                  (Attorney information shown above.)




     Page 3 of 3                                                         Form TCM-TR3.1-1 Revised by
                                                                        State Court Administration 07/09
                                           Exhibit A - Page 9
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 10 of 45 PageID #: 14


                                       82D07-2103-CT-001352                               Filed: 3/19/2021 10:53 AM
                                                                                                              Clerk
                                        Vanderburgh Superior Court 7                   Vanderburgh County, Indiana




      STATE OF INDIANA                  )         VANDERBURGH SUPERIOR COURT
                                        )SS:
      COUNTY OF VANDERBURGH             )           CAUSE NO. 82D               -CT-




      JOHN c. mcdougall                                   )
                                                          )
      AND                                                 )
                                                          )
      carol b. mcdougall                                  )
                                                          )
                     Plaintiffs                           )
                                                          )
              vs.                                         )
                                                          )
      CHARLES W. HOBBS                                    )
                                                          )
                     Defendant                            )




      ToDefendant:          Charles W. Hobbs
                            1501 Sweetser Avenue
                            Evansville, IN 47714


      TO THE ABOVE NAMED DEFENDANT OR DEFENDANTS:


      You have been sued by the person(s) named “Plaintiff” in the court stated above.


      The nature of the suit against you is stated in the complaint which is attached to this
      document.     It also states the demand which the plaintiff has made and wants from you.
      You must answer the complaint in writing, by you or your attorney, within twenty (20)
      days, commencing the day after you receive this summons, or judgment may be entered
      against you for what the plaintiff has demanded.


      If you have a claim for relief against the plaintiff arising from the same transaction or
      occurrence, you must assert it in your written answer.


      The following manner of service of summons is hereby designated:      SHERIFF.
      If not so designated, the clerk shall cause service to be made by mail.




                                            Exhibit A -- Page
                                            Exhibit A    Page 10
                                                              10
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 11 of 45 PageID #: 15




                                                                  VC
                                                   /s/VCato



                                                                       VC




             March 29, 2021
                                                                  VC
                                                       /s/VCato




                                                                        VC




                                 Exhibit A - Page 11
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 12 of 45 PageID #: 16




             2.   By leaving on the            day of                       , 2021 , for each of the
                  within-named Defendants a copy of the summons and a copy of the Complaint
                  at the respective dwelling place or abode with some person of suitable age and
                  discretion whose duties or activities include prompt communication of such
                  information to the person being served.


             3.   By leaving on the            day of                         , 2021 , for each of the
                  within-named Defendants a copy of the summons and a copy of the Complaint
                  at the respective or usual place of business or employment with some person
                  of suitable age and discretion whose usual duties or activities include prompt
                  communication of such information to the person being served.



      Whenever service is made on part 2 or 3, there shall be added:


                  That on the         day of                     , 2021 , I sent by first-class mail a
                  copy of the summons without the complaint to each of the within-named
                  Defendants.




                                                        Sheriff of Vanderburgh County, Indiana


                                                        By:                                   Deputy


      Charles Edward Clem, #15716-82
      Attorney for Plaintiff
      9 S. Main Street
      Henderson, KY 42420
      (270) 827-9800




                                          Exhibit A -- Page
                                          Exhibit A    Page 12
                                                            12
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 13 of 45 PageID #: 17


                                       82D07-2103-CT-001352                                 Filed: 3/19/2021 10:53 AM
                                                                                                                Clerk
                                        Vanderburgh Superior Court 7                     Vanderburgh County, Indiana




      STATE OF INDIANA                  )         VANDERBURGH SUPERIOR COURT
                                        )SS:
      COUNTY OF VANDERBURGH             )           CAUSE NO. 82D                 -CT-




      JOHN c. mcdougall                                   )
                                                          )
      AND                                                 )
                                                          )
      carol b. mcdougall                                  )
                                                          )
                    Plaintiffs                            )
                                                          )
              vs.                                         )
                                                          )
      CHARLES W. HOBBS                                    )
                                                          )
                    Defendant                             )


      The Court will please enter the following minute:


            Comes now Hon. Charles Edward Clem, of Neel Wilson & Clem, and enters the
      following documents on behalf of the Plaintiffs, John C.           McDougall and Carol B.
      McDougall:
                    1.   Complaint.
                    2.   Entry of Appearance.
                    3.   Summons for Charles W. Hobbs.


            The requirements of rule concerning service of copies have been complied with.


                                                          /s/Charles Edward Clem
                                                          Charles Edward Clem #15716-82
                                                          Counsel for Plaintiff
                                                          NEEL WILSON & CLEM
                                                          9 South Main Street
                                                          Henderson, KY 42420
                                                          (270) 827-9800


      I hereby certify that the foregoing or attached Court Record or document complies with
      the requirements of Trial Rule 5(G) with regard to information excluded from the public
      record under Administrative Rule 9(G).


                                                          By: /s/ Charles Edward Clem
                                                                   Charles Edward Clem




                                            Exhibit A -- Page
                                            Exhibit A    Page 13
                                                              13
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 14 of 45 PageID #: 18

                                                                                                         Filed:
                                                                                                         Filed: 3/19/2021
                                                                                                                3/19/2021 8:29
                                                                                                                          8:29 PM
                                                                                                                                PM
                                                                                                    Vanderburgh
                                                                                                    Vanderburgh Superior
                                                                                                                 Superior Court
                                                                                                                           Court 7
                                                                                                                                 7
                                                                                                     Vanderburgh County,
                                                                                                     Vanderburgh  County, Indiana
                                                                                                                           Indiana




       STATE OF INDIANA                                VANDERBURGH SUPERIOR COURT
                                               ) SS:
       COUNTY OF VANDERBURGH                   )        CAUSE NO. 82D                  -CT-




       JOHN c. McDougall


       AND                                                   )
                                                             )
       carol b. mcdougall                                    )
                                                             )
                           Plaintiffs                        )
                                                             )
                     vs.                                     )
                                                             )
       CHARLES W. HOBBS


                           Defendant




                                  APPEARANCE BY ATTORNEY IN CIVIL CASE


       This Appearance Form must be filed on behalf of every party in a civil case.


           1 . The party on whose behalf this form is being filed is:
                Initiating    X         Responding               Intervening       ; and

                the undersigned attorney and all attorneys listed on this form now appear in this
                case for the following parties:

                Name of party: John C. McDougall and Carol B. McDougall.


                Address of party (see Question # 6 below if this case involves a protection from
                abuse order, a workplace violence restraining order, ora no-contact order):


                9641 Highway 1078 North
                Henderson, KY 42420


                Telephone # of party (270) 577-0074


       (List on a continuation page additional parties this attorney represents in this case.)


           2.    Attorney information for service as required by Trial Rule 5(B)(2)




       Page 1 of 3                                                             Form TCM-TR3.1-1 Revised by
                                                                               State Court Administration 07/09


                                                Exhibit A -- Page
                                                Exhibit A    Page 14
                                                                  14
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 15 of 45 PageID #: 19




                     Name: Charles Edward Clem          Atty Number: 15716-82

                     Address: Neel Wilson & Clem
                              9 South Main Street
                               Henderson, KY 42420


                     Phone: (270) 827-9800
                     FAX: (270) 827-9844
                     Email Address: eclem@nwclaw.com


                     (List on continuation page additional attorneys appearing for above party)

           3.    This is a CT case type as defined in administrative Rule 8(B)(3).

           4.        I will accept service by:
                       FAX at the above noted number: Yes               No   X
                       Email at the above noted number: Yes             No   X

           5. This case involves child support issues. Yes       No    X   (If yes, supply
              social security numbers for all family members on a separately attached
              document filed as confidential information on light green paper. Use Form
                TCM-TR3.1-4.)


           6. This case involves a protection from abuse order, a workplace violence
                restraining order, or a no - contact order. Yes       No     X    (If Yes, the
                initiating party must provide an address for the purpose of legal service but that
                address should not be one that exposes the whereabouts of a petitioner.) The
                party shall use the following address for purposes of legal service:

                                   Attorney's address
                                   The Attorney General Confidentiality program address
                                   (contact the Attorney General at 1-800-321-1907 or e-mail
       address is
                                   confidential@atg.state.in.us).
                                   Another address (provide)




           7. This case involves a petition for involuntary commitment. Yes                     No     X

           8.   If Yes above, provide the following regarding the individual subject to the petition
                for involuntary commitment:




       Page 2 of 3                                                               Form TCM-TR3.I-1 Revised by
                                                                                 State Court Administration 07/09


                                                 Exhibit
                                                 Exhibit A
                                                         A -- Page
                                                              Page 15
                                                                   15
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 16 of 45 PageID #: 20




                a. Name of the individual subject to the petition for involuntary commitment if it is
                not already provided in #1 above:



                b. State of Residence of person subject to petition:

                c. At least one of the following pieces of identifying information:
                     (i)    Date of Birth
                     (ii)   Driver's License Number
                            State where issued                    Expiration date
                     (iii) State ID number
                          State where issued                Expiration date
                     (iv) FBI number
                     (v) Indiana Department of Corrections Number

                     (vi) Social Security Number is available and is being provided in an
                          attached confidential document Yes        No

           9. There are related cases: Yes            No    X   (If yes, list on continuation page.)


           10. Additional information required by local rule:



           1 1. There are other party members: Yes           No     X    (If yes, list on continuation
           pagej


           12. This form has been served on all other parties and Certificate of Service is
           attached:
               Yes X        No


                                                      Zs/ Charles Edward Clem
                                                      Attorn ey-at-Law
                                                      (Attorney information shown above.)




       Page 3 of 3                                                           Form TCM-TR3.1-1 Revised by
                                                                            State Court Administration 07/09


                                             Exhibit A -- Page
                                             Exhibit A    Page 16
                                                               16
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 17 of 45 PageID #: 21




                                    CERTIFICATE OF SERVICE


                    I certify that on the 19th day of March, 2021, service was made of a copy
       of the foregoing Appearance by certified mail return receipt requested, upon:



       Charles W. Hobbs
       1 501 Sweetser Avenue
       Evansville, IN 47714




                                                                NEEL WILSON & CLEM


                                                                By: /s/ Charles Edward Clem
                                                                    Charles E. Clem
                                                                    Attorney No. 15716-82




                                         Exhibit A -- Page
                                         Exhibit A    Page 17
                                                           17
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 18 of 45 PageID #: 22




       STATE OF INDIANA                           VANDERBURGH SUPERIOR COURT
                                        )SS:
       COUNTY OF VANDERBURGH            )           CAUSE NO. 82DQ7 -4,103-CT-




       john c. McDougall                                 )         RECEIVER
                                                         )
       AND                                               )
                                                         )
                                                                   K mar 3 1 2021 y-
       carol b. McDougall                                )         Vanderburgh Co. Sheriffs Office
                                                         )
                     Plaintiffs                          )
                                                                                                               1
               vs.
                                                         )                              Vanderburgh County
                                                         )                                Sheriff's Office
       CHARLES W. HOBBS                                                                    RETURN OF SERVICE
                                                         )
                                                                                       Date Served:
                     Defendant                                                              V - / --2 1
                                                                                       Service Obtained:
                                                                                          Copy
                                                                                      ipi Personal
       To Defendant:        Charles W. Hobbs
                                                                                          Moved
                            1501 Sweetser Avenue
                                                                                          Other..
                            Evansville, IN 47714
                                                                                       Deputy:

       TO THE ABOVE NAMED DEFENDANT OR DEFENDANTS:                                                     &
       You have been sued by the person(s) named “Plaintiff in the court stated above.


       The nature of the suit against you is stated in the complaint which is attached to this
       document. It also states the demand which the plaintiff has made and wants from you.
       You must answer the complaint in writing, by you or your attorney, within twenty (20)
       days, commencing the day after you receive this summons, or judgment may be entered
       against you for what the plaintiff has demanded.

       If you have a claim for relief against the plaintiff arising from the same transaction or
       occurrence, you must assert it in your written answer.


       The following manner of service of summons is hereby designated: SHERIFF.
       If not so designated, the clerk shall cause service to be made by mail.




                                            Exhibit A
                                            Exhibit A -- Page
                                                         Page 18
                                                              18
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 19 of 45 PageID #: 23




            ,;A;           ' ; >          "1
            x   ;   '• •    '   1   --A




            M              ;V '                7




                                                   Exhibit A
                                                   Exhibit A -- Page
                                                                Page 19
                                                                     19
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 20 of 45 PageID #: 24

                                                                                                    Filed: 4/9/2021 9:15 AM
                                                                                              Vanderburgh Superior Court 7
                                                                                              Vanderburgh County, Indiana




      STATE OF INDIANA                      )         IN THE VANDERBURGH SUPERIOR COURT
                                            )SS:
      COUNTY OF VANDERBURGH                 )         CAUSE NO.:       82D07-2103-CT-001352



      JOHN C. McDOUGALL, and                          )
      CAROL B. McDOUGALL,                             )
                                                      )
                     Plaintiff(s),                    )
                                                      )
      vs.                                             )
                                                      )
      CHARLES W. HOBBS,                               )
                                                      )
                     Defendant(s).                    )




                      E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


      This Appearance Form must be filed on behalf of every party in a civil case.




      1.     The party on whose behalf this form is being filed is:
                     Initiating      Responding     XXXX               Intervening   ; and
      the undersigned attorney and all attorneys listed on this form now appear in this
      case for the following parties:
                     Charles W. Hobbs


      2.     Attorney information for service as required by Trial Rule 5(B)(2):


                     Matthew C. Robinson
                     Email: mrobinson@yarling.com
                     Telephone: (317) 262-8800 ext. 102
                     Attorney No.: 16183-64


                     Seth M. Lahn
                     Email: seth@lahnlaw.com
                     Telephone: (317) 262-8800 ext. 108
                     Attorney No.: 15339-53


                     YARLING ROBINSON LLC
                     151 North Delaware Street, #1535
                     Indianapolis, Indiana 46204-2596




                                                Exhibit
                                                Exhibit A
                                                        A -- Page
                                                             Page 20
                                                                  20
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 21 of 45 PageID #: 25




                       Post Office Box 44128
                       Indianapolis, Indiana 46244-0128
                       Telephone: (317)262-8800
                       Fax: (317)262-3046


           IMPORTANT: Each attorney specified on this appearance:
           (a)          certifies that the contact information listed for him/her on the Indiana Supreme
                        Court Roll of Attorneys is current and accurate as of the date of this Appearance;
           (b)          acknowledges that all orders, opinions, and notices from the court in this
                        matter that are served under Trial Rule 86(G) will be sent to the attorney at
                        the email address(es) specified by the attorney on the Roll of Attorneys
                        regardless of the contact information listed above for the attorney; and
           (c)          understands that he/she is solely responsible for keeping his/her Roll of Attorneys
                        contact information current and accurate, see Ind. Admis. Disc. R. 2(A).
           Attorneys can review and update their Roll of Attorneys contact information on the Courts
           Portal at http://portal.courts.in.gov.


      3.   If first initiating party filing this case, the Clerk is requested to assign this case the
           following Case Type under Administrative Rule 8(b)(3):               Not Applicable


      4.   This case involves child support issues:           Yes              No XXX
           (If yes, supply social security numbers for all family members)


      5.   This case involves a protection from abuse order, a workplace violence restraining
           order, or a non-contact order:              Yes             No XXX
           (If yes, supply address for legal service.) The party shall use the following address for
           purposes of legal service:
                                Attorney’s address
                                The Attorney General Confidentiality program address
                                 (contact the Attorney General at 1-800-321-1907 or e-mail address is
                                 confidentialfSMg.state.in.us).
                                Another address (provide)
           This case involves a petition for involuntary commitment. Yes                 No XXX


      6.   If Yes above, provide the following regarding the individual subject to the petition for
                involuntary commitment:


           a.          Name of the individual subject to the petition for involuntary commitment if it is not
                       already provided in #1 above:


           b.                  State of Residence of person subject to petition:
           c.                 At least one of the following pieces of identifying information:
                (i)       Date of Birth
                (ii)      Driver’s License Number
                                State where issued                     Expiration date




                                                Exhibit
                                                Exhibit A
                                                        A -- Page
                                                             Page 21
                                                                  21
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 22 of 45 PageID #: 26




                   (iii)        State ID number
                                         State where issued                                  Expiration date
                   (iv)         FBI number
                   (V)          Indiana Department of Corrections Number
                   (vi)         Social Security Number is available and is being provided in an attached
                                confidential document Yes                       No


      7.         There are related cases:                    Yes                   No XXX
                 (If yes, list below)


      8.         Additional information required by local rule:


      9.         There are other party members:                         Yes        No XXX


      10.        This form has been served on all other parties. Certificate of Service is attached:
                            Yes XXX               No_




     Authority: Pursuant to Trial Rule 3.1, thisform shall befiled at the time an action is commenced or when a partyfirst appears. In emergencies,

      the requested information shall be supplied when it becomes available. Parties shall advise the Court ofa change in information previously

     provided to the Court This format is approved by the Division ofState Court Administration.



                                                                        Respectfully submitted,


                                                                          /s/ Matthew C. Robinson
                                                                        Matthew C. Robinson, #16183-64
                                                                        Attorney for Defendant
                                                                        Charles W. Hobbs


      YARLING ROBINSON LLC
      Post Office Box 44128
      Indianapolis, Indiana 46244-0128
      Telephone: (317) 262-8800 ext. 102
      Fax: (317)262-3046
      E-mail: mrobinson@yarling.com




                                                               Exhibit A -- Page
                                                               Exhibit A    Page 22
                                                                                 22
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 23 of 45 PageID #: 27




                                           CERTIFICATE OF SERVICE


             I hereby certify that on April 9, 2021, a copy of the foregoing E-FILING APPEARANCE


      BY ATTORNEY IN CIVIL CASE was filed electronically. Service of filing will be made on all


      registered counsel by operation of the Court’s electronic filing system. Parties may access this


      filing through the Court’s system:




      Charles Edward Clem
     NEEL WILSON & CLEM
      9 South Main Street
      Henderson, KY 42420
      Telephone: (270)827-9800
      Fax: (270)827-9844
      Email: ECLEM@NWCLAW.COM


                                                      /s/ Matthew C. Robinson
                                                     Matthew C. Robinson




                                              Exhibit A -- Page
                                              Exhibit A    Page 23
                                                                23
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 24 of 45 PageID #: 28

                                                                                                        Filed: 4/9/2021 9:15 AM
                                                                                                 Vanderburgh Superior Court 7
                                                                                                  Vanderburgh County, Indiana




      STATE OF INDIANA                       )         IN THE VANDERBURGH SUPERIOR COURT
                                             )SS:
      COUNTY OF VANDERBURGH                  )         CAUSE NO.:       82D07-2103-CT-001352




      JOHN C. McDOUGALL, and                           )
      CAROL B. McDOUGALL,                              )
                                                       )
                     Plaintiff(s),                     )
                                                       )
      vs.                                              )
                                                       )
      CHARLES W. HOBBS,                                )
                                                       )
                     Defendant(s).                     )




                        PETITION FOR ENLARGEMENT OF TIME TO PLEAD


             The defendant, Charles W. Hobbs, respectfully moves the Court to extend until May 10,


      2021, the time in which the defendant may plead or move to the plaintiffs' complaint herein on the


      ground that such time is reasonably required to permit defendant's counsel to contact persons having


      relevant knowledge of the allegations contained in the plaintiffs' complaint in order that a responsive


      pleading or motion may be prepared.


                                                       Respectfully submitted,


                                                           /s/ Matthew C. Robinson
                                                       Matthew C. Robinson, #16183-64
                                                       Attorney for Defendant
                                                       Charles W. Hobbs


      YARLING ROBINSON LLC
      Post Office Box 44128
      Indianapolis, Indiana 46244-0128
      Telephone: (317) 262-8800 ext. 102
      Fax: (317)262-3046
      E-mail: mrobinson@yarling.com




                                                 Exhibit A -- Page
                                                 Exhibit A    Page 24
                                                                   24
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 25 of 45 PageID #: 29




                                         CERTIFICATE OF SERVICE


             I hereby certify that on April 9, 2021, a copy of the foregoing PETITION FOR


      ENLARGEMENT OF TIME TO PLEAD was filed electronically. Service of filing will be made


      on all registered counsel by operation of the Court’s electronic filing system. Parties may access


      this filing through the Court’s system:



      Charles Edward Clem
     NEEL WILSON & CLEM
      9 South Main Street
      Henderson, KY 42420
      Telephone: (270)827-9800
      Fax: (270)827-9844
      Email: ECLEM@NWCLAW.COM


                                                       /s/ Matthew C. Robinson
                                                      Matthew C. Robinson




                                                Exhibit A -- Page
                                                Exhibit A    Page 25
                                                                  25
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 26 of 45 PageID #: 30




                                 VANDERBURGH SUPERIOR COURT
                                              FILED
                                          April 9, 2021
                                                            JH




             April 9, 2021


                                                       JH




                                 Exhibit A - Page 26
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 27 of 45 PageID #: 31

                                                                                                     Filed: 5/10/2021 2:07 PM
                                                                                               Vanderburgh Superior Court 7
                                                                                                Vanderburgh County, Indiana




      STATE OF INDIANA                            )         IN THE VANDERBURGH SUPERIOR COURT
                                                  )SS:
      COUNTY OF VANDERBURGH                       )         CAUSE NO.: 82D07-2103-CT-001352



      JOHN C. McDOUGALL, and                                )
      CAROL B. McDOUGALL,                                   )
                                                            )
                      Plaintiff(s),                         )
                                                            )
      vs.                                                   )
                                                            )
      CHARLES W. HOBBS,                                     )
                                                            )
                      Defendant(s).                         )



                              DEFENDANT CHARLES W. HOBBS’ ANSWER


                                                                I.

              Defendant Charles W. Hobbs, by counsel, for his answer to the plaintiffs’ complaint states:

              1.   Defendant Charles W. Hobbs is without sufficient information with which to form a

      belief as to the truth of the allegations contained in rhetorical paragraph 1 of the plaintiffs’

      complaint.

              2. Defendant Charles W. Hobbs admits the allegations contained in rhetorical paragraphs 2,

      3, and 4 of the plaintiffs’ complaint.

              3. Defendant Charles W. Hobbs denies the allegations contained in rhetorical paragraphs 5,

      6, 7, and 8 of the plaintiffs’ complaint.

              WHEREFORE, Defendant Charles W. Hobbs prays that the plaintiffs take nothing by way

      of their complaint, for costs of this action and for all other proper relief.

                                                                II.


              Defendant Charles W. Hobbs, by counsel, for his affirmative defenses to plaintiffs’

      complaint states:

              1. Plaintiff John C. McDougall’s contributory fault diminishes proportionately any damages




                                                      Exhibit A -- Page
                                                      Exhibit A    Page 27
                                                                        27
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 28 of 45 PageID #: 32




      prayed for in plaintiffs’ complaint and such plaintiffs contributory fault should be considered as

      required by IND. CODE 34-51-2-5.

                2. Plaintiffs may have failed to mitigate their damages.

                3. To the extent that any payments have been paid to plaintiffs or on plaintiffs’ behalf for

      the injuries alleged in this litigation, such payments must be set off against damages awarded herein,

      if any.

                4. Defendant was faced with a sudden emergency not of his own making.

                5. A non-party whose fault contributed to cause the injuries and damages sustained by the

      plaintiff alleged in plaintiffs complaint is/are John Doe Construction Company/Companies who

      placed signage at the location of the subject motor vehicle accident.

                6. Defendant Charles W. Hobbs reserves the right to amend his affirmative defenses as

      additional information becomes known to him.



                                                       Respectfully submitted,



                                                       /s/Matthew C. Robinson
                                                       Matthew C. Robinson, 16183-64
                                                       Attorney for Defendant
                                                       Charles W. Hobbs



                                         REQUEST FOR JURY TRIAL


                Defendant, Charles W. Hobbs, by counsel, requests a jury trial.


                                                       Respectfully submitted,



                                                       /s/Matthew C. Robinson
                                                       Matthew C. Robinson, 16183-64
                                                       Attorney for Defendant
                                                       Charles W. Hobbs




                                                Exhibit A -- Page
                                                Exhibit A    Page 28
                                                                  28
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 29 of 45 PageID #: 33




      YARLING ROBINSON LLC
      Post Office Box 44128
      Indianapolis, Indiana 46244-0128
      Telephone: (317) 262-8800 ext. 102
      Fax: (317)262-3046
      E-mail: mrobinson@yarling.com




                                        CERTIFICATE OF SERVICE


             I hereby certify that on May 10, 2021, a copy of the foregoing Answer was filed


      electronically. Service of filing will be made on all registered counsel by operation of the


      Court’s electronic filing system. Parties may access this filing through the Court’s system:


      Charles Edward Clem
      NEEL WILSON & CLEM
      9 South Main Street
      Henderson, KY 42420
      Telephone: (270)827-9800
      Fax: (270)827-9844
      Email: ECLEM@NWCLAW.COM


                                                    /s/Matthew C. Robinson
                                                    Matthew C. Robinson




                                             Exhibit
                                             Exhibit A
                                                     A -- Page
                                                          Page 29
                                                               29
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 30 of 45 PageID #: 34




                                 VANDERBURGH SUPERIOR COURT
                                               Room 218, Courts Building
                                                  825 Sycamore Street
                                                 Civic Center Complex
                                                 Evansville, IN      47708
                                                  Tel:       (812)435-5112
                                                                                    VANDERBURGH SUPERIOR COURT
                                                                                         FILED

                                                                                         MAY 1 1 2021
       MINUTE FOR:            May 11,2021

                                                                                                CLERK


       JOHN C. McDOUGALL, and                            )
       CAROL B. McDOUGALL                                )
                                                         )
                      Plaintiff(s),                      )
       v.                                                )         CAUSE NO:    82D07-2103-CT-1352
                                                         )
       CHARLES W. HOBBS,                                 )
                                                         )
                      Defendant(s).                      )



              The Court being advised the issues herein are now closed, sets this cause for Scheduling

       Conference on June 23, 2021, at 8:30 a.m. (CST), by phone with counsel for Plaintiff to initiate the

       call to the Court at (812) 435-5114.




                                                                   Thomas A. Massey, Jqdge^-
                                                                   Vanderburgh Superior Court


       cc:    C. Clem
              M. Robinson




                                              Exhibit
                                              Exhibit A
                                                      A -- Page
                                                           Page 30
                                                                30
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 31 of 45 PageID #: 35




                SCHEDULING CONFERENCE WORKSHEET



       TODAY'S DATE:       May 11,2021


      JOHN C. McDOUGALL, and                       )
       CAROL B. McDOUGALL                          )
                                                   )
                   Plaintifffs),                   )
      v.
                                                   )           CAUSE NO:    82D07-2103-CT-1352
                                                   )
      CHARLES W. HOBBS,                            )
                                                   )
                   Defendant(s).                   )


                                     DATES AND DEADLINES



        1.   TRIAL DATE:                                  j 20     at 9:00 a.m.

        2.   TRIAL TYPE:                 (Court/Jury) trial.

        3.   TRIAL DAYS RESERVED:                day(s) is/are reserved.

        4.   READINESS CONFERENCE DATE:                                      j 20   at 8:30 a.m.

        5.   SPECIFICATIONS DEADLINE DATE:                                                    .(90)

        6.   PRODUCTION DEADLINE DATE:                                                         .(60)

        7.   SUMMARY JUDGMENT DEADLINE DATE:                                                          .(60)

        8.   DISCOVERY CLOSE DATE:                                                           .(30)

        9.   LIMINE MOTION & DAMAGE UPDATE DEADLINE DATE:                                             .(30)

       10.   OTHER:



      cc:    C. Clem
             M. Robinson




                                          Exhibit A -- Page
                                          Exhibit A    Page 31
                                                            31
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 32 of 45 PageID #: 36

                                                                                                   Filed: 5/26/2021 11:16 AM
                                                                                               Vanderburgh Superior Court 7
                                                                                                Vanderburgh County, Indiana




      STATE OF INDIANA                            )         IN THE VANDERBURGH SUPERIOR COURT
                                                  )SS:
      COUNTY OF VANDERBURGH                       )         CAUSE NO.: 82D07-2103-CT-001352



      JOHN C. McDOUGALL, and                                )
      CAROL B. McDOUGALL,                                   )
                                                            )
                      Plaintiff(s),                         )
                                                            )
      vs.                                                   )
                                                            )
      CHARLES W. HOBBS,                                     )
                                                            )
                      Defendant(s).                         )



                       DEFENDANT CHARLES W. HOBBS’ AMENDED ANSWER


                                                                I.

              Defendant Charles W. Hobbs, by counsel, for his answer to the plaintiffs’ complaint states:

              1.   Defendant Charles W. Hobbs is without sufficient information with which to form a

      belief as to the truth of the allegations contained in rhetorical paragraph 1 of the plaintiffs’

      complaint.

              2. Defendant Charles W. Hobbs admits the allegations contained in rhetorical paragraphs 2,

      3, and 4 of the plaintiffs’ complaint.

              3. Defendant Charles W. Hobbs denies the allegations contained in rhetorical paragraphs 5,

      6, 7, and 8 of the plaintiffs’ complaint.

              WHEREFORE, Defendant Charles W. Hobbs prays that the plaintiffs take nothing by way

      of their complaint, for costs of this action and for all other proper relief.

                                                                II.


              Defendant Charles W. Hobbs, by counsel, for his affirmative defenses to plaintiffs’

      complaint states:

              1. Plaintiff John C. McDougall’s contributory fault diminishes proportionately any damages




                                                      Exhibit A -- Page
                                                      Exhibit A    Page 32
                                                                        32
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 33 of 45 PageID #: 37




      prayed for in plaintiffs’ complaint and such plaintiffs contributory fault should be considered as

      required by IND. CODE 34-51-2-5.

                2. Plaintiffs may have failed to mitigate their damages.

                3. To the extent that any payments have been paid to plaintiffs or on plaintiffs’ behalf for

      the injuries alleged in this litigation, such payments must be set off against damages awarded herein,

      if any.

                4. Defendant was faced with a sudden emergency not of his own making.

                5. A non-party whose fault contributed to cause the injuries and damages sustained by the

      plaintiff alleged in plaintiffs complaint is/are Ragle, Inc. General Contractors who placed signage at

      the location of the subject motor vehicle accident.

                6. Defendant Charles W. Hobbs reserves the right to amend his affirmative defenses as

      additional information becomes known to him.



                                                       Respectfully submitted,



                                                       /s/Matthew C. Robinson
                                                       Matthew C. Robinson, 16183-64
                                                       Attorney for Defendant
                                                       Charles W. Hobbs



                                         REQUEST FOR JURY TRIAL


                Defendant, Charles W. Hobbs, by counsel, requests a jury trial.


                                                       Respectfully submitted,



                                                       /s/Matthew C. Robinson
                                                       Matthew C. Robinson, 16183-64
                                                       Attorney for Defendant
                                                       Charles W. Hobbs




                                                Exhibit A -- Page
                                                Exhibit A    Page 33
                                                                  33
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 34 of 45 PageID #: 38




      YARLING ROBINSON LLC
      Post Office Box 44128
      Indianapolis, Indiana 46244-0128
      Telephone: (317) 262-8800 ext. 102
      Fax: (317)262-3046
      E-mail: mrobinson@yarling.com




                                        CERTIFICATE OF SERVICE


             I hereby certify that on May 26, 2021, a copy of the foregoing Answer was filed


      electronically. Service of filing will be made on all registered counsel by operation of the


      Court’s electronic filing system. Parties may access this filing through the Court’s system:


      Charles Edward Clem
      NEEL WILSON & CLEM
      9 South Main Street
      Henderson, KY 42420
      Telephone: (270)827-9800
      Fax: (270)827-9844
      Email: ECLEM@NWCLAW.COM


                                                    /s/Matthew C. Robinson
                                                    Matthew C. Robinson




                                             Exhibit
                                             Exhibit A
                                                     A -- Page
                                                          Page 34
                                                               34
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 35 of 45 PageID #: 39

                                                                                              Filed: 6/30/2021 8:15 AM
                                                                                         Vanderburgh Superior Court 7
                                                                                         Vanderburgh County, Indiana



      STATE OF INDIANA                   )         VANDERBURGH SUPERIOR COURT
                                         )SS:
      COUNTY OF VANDERBURGH              )           CAUSE NO. 82D07-2103-CT-001352




      john c. mcdougall                                   )
                                                          )
      AND                                                 )
                                                          )
      carol b. mcdougall                                  )
                                                          )
                     Plaintiffs                           )
                                                          )
               vs.                                        )
                                                          )
      CHARLES W. HOBBS                                    )
                                                          )
                     Defendant                            )



                           MOTION FOR LEAVE TO AMEND COMPLAINT


                     Come the Plaintiffs, John C. McDougall and Carol B. McDougall, by counsel,


      and ask leave of the court pursuant to Rule 15 of the Indiana Rules of Trial Procedure, to


      amend their Complaint heretofore filed in the above entitled civil action.

                     In support of this motion Plaintiffs state that following the recent amendment


      of Defendant’s Answer filed herein, it appears the Defendant intends to assert some


      negligent act on the part of Ragle, Inc., General Contractors, 5266 Van Road, Newburgh,


      Indiana 47630, as an intervening or contributing cause of the accident involving the parties


      that occurred on March 29, 2019.       Accordingly, Plaintiffs move for leave to amend their


      Complaint to join Ragle, Inc., as an additional party Defendant to this action and amending


      the caption of this action to so reflect.         Plaintiffs’   proposed Amended   Complaint


      accompanies this motion.


                     WHEREFORE, Plaintiffs request that the court grant them leave to amend


      their Complaint to join Ragle, Inc. as named Defendant in this action.



                                             Exhibit A -- Page
                                             Exhibit A    Page 35
                                                               35
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 36 of 45 PageID #: 40




                                                          Respectfully submitted,


                                                         NEEL, WILSON & CLEM
                                                         9 South Main Street
                                                          Henderson, Kentucky 42420
                                                         (270) 827-9800


                                                         /SZ Charles Edward Clem
                                                         Charles Edward Clem
                                                         Counsel for Plaintiff
                                                         Attorney No. 15716-82




                                      CERTIFICATE OF SERVICE


                    I certify that I have served the foregoing Motion by certified mail upon Samuel
      R. Ragle, registered agent for Ragle, Inc. at said agent’s address on file with the Indiana
      Secretary of State, same being 1977 Anderson Road, Newburgh, IN 47630-0000 and by
      certified mail to said entity’s principal business address on file with the Indiana Secretary of
      State, same being 5266 Vann Road, P.O. Box 444, Newburgh, IN 47629 and upon Hon.
      Matthew C. Robinson, Yarling Robinson LLC, P.O. Box 44128, Indianapolis, IN 46244
      0128, counsel for the Defendant, Charles W. Hobbs, by operation of the Court’s electronic
      filing system by and through which counsel may access this filing, all on this the 30th day of
      June, 2021.


                                                         NEEL WILSON & CLEM




                                                         By:       ZSZ Charles Edward Clem
                                                                   Charles Edward Clem




                                            Exhibit A -- Page
                                            Exhibit A    Page 36
                                                              36
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 37 of 45 PageID #: 41

                                                                                               Filed: 6/30/2021 8:15 AM
                                                                                         Vanderburgh Superior Court 7
                                                                                          Vanderburgh County, Indiana




        STATE OF INDIANA                     )       VANDERBURGH SUPERIOR COURT
                                             )SS:
        COUNTY OF VANDERBURGH                )         CAUSE NO. 82D07-2103-CT-001352




        john c. mcdougall                                   )
                                                            )
        AND                                                 )
                                                            )
        carol b. mcdougall                                  )
                                                            )
                          Plaintiffs                        )
                                                            )
                    vs.                                     )
                                                            )
        CHARLES W. HOBBS                                    )
                                                            )
        AND                                                 )
                                                            )
        RAGLE, INC.                                         )
                                                            )
                          Defendants                        )



                                        AMENDED COMPLAINT


               Come the Plaintiffs, John C.         McDougall and Carol      B.   McDougall,   by


        counsel, and for their amended cause of action herein, complain and allege as


        follows:


               1.         Plaintiffs, John C. McDougall and Carol B McDougall, are residents


        of the Commonwealth of Kentucky, residing in Henderson County, Kentucky, at


        9641 State Route 1078 North, Henderson, Kentucky 42420.


               2.         Defendant,   Charles W.   Hobbs (“Mr.   Hobbs”),    is a   resident of


        Vanderburgh County and the State of Indiana residing at 1501 Sweetser Avenue,


        Evansville, Indiana, 47714.




                                           Exhibit A -- Page
                                           Exhibit A    Page 37
                                                             37
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 38 of 45 PageID #: 42




               3.     Defendant, Ragle, Inc. (“Ragle”), is an Indiana corporation, duly


        organized and existing under the laws of the state of Indiana, with its principal


        offices denoted as 5266 Vann Road, P.O. Box 444, Newburgh, IN, 47629, and


        agent for receipt of service of process being Samuel R. Ragle, 1977 Anderson


        Road, Newburgh, IN 47630-0000.


               4.     On   March    29,   2019,    Plaintiffs were driving   their vehicle   in   a


        westerly direction along Bellemeade Avenue, located in the city of Evansville,


        Indiana, and approaching its intersection with Lodge Avenue.


               5.     At or about the same time, Mr. Hobbs was driving his vehicle in a


        southerly direction along Lodge Avenue and approaching its intersection with


        Bellemeade Avenue.     Traffic traveling in this direction is subject to a stop sign at


        the intersection of Lodge Avenue with Bellemeade Avenue.


               6.     As Plaintiffs’ vehicle entered said intersection, Mr. Hobbs’s vehicle


        negligently entered   the   intersection    without stopping   or slowing    down    and


        collided with Plaintiffs’ vehicle striking it in the passenger side door and sending


        the Plaintiffs’ vehicle hurdling across all lanes of traffic and ultimately coming to


        rest only after slamming into a tree located in a yard on the eastbound side of


        Bellemeade Avenue.


               7.     Mr. Hobbs carelessly and negligently entered the intersection at a


        reckless and excessive rate of speed and negligently failed to stop his vehicle as


        he approached the intersection at Bellemeade Avenue.


               8.     As a direct and proximate result of the negligence of Mr. Hobbs,


        Plaintiffs’ have sustained bodily injury with that of Mrs. McDougall being the most




                                          Exhibit A -- Page
                                          Exhibit A    Page 38
                                                            38
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 39 of 45 PageID #: 43




        severe; have incurred and may continue to incur medical bills and expenses; and


        have   suffered   and   will   continue   to   suffer   pain,   suffering,    mental   anguish,


        inconvenience and loss of consortium.


               9.      As a direct and proximate result of the Mr.                   Hobbs’s aforesaid


        careless and negligent acts and omissions, the Plaintiffs have suffered and will in


        the future suffer mental and physical pain and anguish, and severe temporary


        and permanent physical and functional limitations, all for which they are entitled


        to a judgment against Mr. Hobbs.


               10.     The Defendant, Ragle, Inc., has been joined as a defendant herein


        due construction work it was performing at the time of the herein described


        collision on or near Lodge Avenue and the signage it erected in connection with


        that work, the negligent performance and/or placement of which may have been


        a contributing factor or cause resulting in the aforesaid collision.


               11.     To the extent Ragle is determined to have been negligent in the


        course of its construction work and/or placement of signage related thereto, and


        such negligence is determined to have been a contributing factor to the herein


        described collision and the injuries suffered by the Plaintiffs, Plaintiffs are entitled


        to judgment therefore against Ragle.


               WHEREFORE, Plaintiffs, John C. McDougall and Carol B. McDougall,


        demand relief against the Defendants as follows:


               1.    Judgment for compensatory damages in such amount as determined


        by jury at trial and reasonably calculated to compensate Plaintiffs for their


        damages;




                                            Exhibit A -- Page
                                            Exhibit A    Page 39
                                                              39
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 40 of 45 PageID #: 44




                2.   Interest on any amount to which they may be adjudicated to be entitled


        to accrue from the date of the filing of this action until paid;


                3. Their costs herein expended;


                4. Attorneys fees;


                5. Trial by jury; and


                6.   Any and all other appropriate relief to which they may appear to be

        justly entitled.


                                                    Respectfully submitted,


                                                    NEEL, WILSON & CLEM
                                                    9 South Main Street
                                                    Henderson, Kentucky 42420
                                                    (270) 827-9800


                                                    /SI Charles Edward Clem
                                                    Charles Edward Clem
                                                    Counsel for Plaintiff
                                                    Attorney No. 15716-82




                                          Exhibit A -- Page
                                          Exhibit A    Page 40
                                                            40
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 41 of 45 PageID #: 45




                                      VANDERBURGH SUPERIOR COURT
                                                       FILED
                                               July 23, 2021
                                                               JH




                                 Exhibit A - Page 41
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 42 of 45 PageID #: 46




      that leave to amend be granted. Therefore,


                    IT IS HEREBY ORDERED AND ADJUDGED that the Plaintiffs, John C.


      McDougall and Carol B. McDougall, be granted leave to file their Amended Complaint.


                                        23rd day of
                    SO ORDERED, this the23rd              July
                                                          July   ., 2021.




                                                     Hon. Thpmas Apwassey, Judge
                                                     Vanderburgh Superior Court 7
                                                                            JH




      DISTRIBUTION:



      Hon. Charles Edward Clem
      Neel Wilson & Clem
      9 South Main Street
      Henderson, KY 42420
      Counsel for Plaintiffs



      Hon. Matthew C. Robinson
      Yarling Robinson LLC
      P.O. Box 44128
      Indianapolis, IN 46244-0128
      Counsel for Defendant




                                       Exhibit A -- Page
                                       Exhibit A    Page 42
                                                         42
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 43 of 45 PageID #: 47

                                                                                                   Filed: 7/26/2021 3:43 PM
                                                                                              Vanderburgh Superior Court 7
                                                                                               Vanderburgh County, Indiana




      STATE OF INDIANA                    )               VANDERBURGH SUPERIOR COURT
                                          ) SS:
      COUNTY OF VANDERBURGH               )               CAUSE NO. 82D07-2103-CT-001352


      JOHN C. McDOUGALL and                       )
      CAROL B. McDOUGALL,                         )
                                                  )
           Plaintiffs,                            )
                                                  )
           v.                                     )
                                                  )
      CHARLES W. HOBBS and                        )
      RAGLE, INC.                                 )
                                                  )
           Defendants.                            )


                              APPEARANCE BY ATTORNEY IN A CIVIL CASE

      1.   The party on behalf this form is being filed is:
                   Initiating             Responding      X              Intervening              ; and
                   the undersigned attorney and all attorneys listed on this form now appear in this
           case for the following parties: Ragle, Inc.
      2.   Attorney information for service as required by Trial Rule 5(B)(2):
                   Name:           James P. Scheidler             Attorney Number:       31497-49
                                   Alex M. Beeman                 Attorney Number:       31222-49

                   Address:        College Park Plaza
                                   8909 Purdue Road, Suite 200
                                   Indianapolis, IN 46268

                   Phone:          (317) 663-8570
                   Fax:            (317) 228-0943
                   Email:          jscheidler@reminger.com; abeeman@reminger.com

                   IMPORTANT: Each attorney specified on this appearance:
           (a)       certifies that the contact information listed for him/her on the Indiana Supreme
                     Court Roll of Attorneys is current and accurate as of the date of this
                     Appearance;
           (b)       acknowledges that all orders, opinions, and notices from the court in this

                                                      1

                                            Exhibit A - Page 43
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 44 of 45 PageID #: 48




                     matter that are served under Trial Rule 86(G) will be sent to the attorney at
                     the email address(es) specified by the attorney on the Roll of Attorneys
                     regardless of the contact information listed above for the attorney; and
            (c)      understands that he/she is solely responsible for keeping his/her Roll of
                     Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                     2(A).
                   Attorneys can review and update their Roll of Attorneys contact information on the
            Courts Portal at http://portal.courts.in.gov.
      3.    This is a CT case type as defined by administrative Rule 8(B)(3).
      4.    I will accept service by:
                   Fax at the above note number:            Yes                No       X   .
                   Email at the above noted address:        Yes       X        No           .
      5.    This case involves child support issues. Yes              No       X    .
      6.    This case involves a protection from abuse order, a workplace violence restraining order,
            or a no-contact order. Yes             No       X     .
      7.    This case involves a petition for involuntary commitment. Yes                       No   X   .
      8.    If Yes above, provide the following regarding individual subject to the petition for
            involuntary commitment. N/A.
      9.    There are related cases: Yes           No       X     .
      10.   Additional information required by local rule: None.
      11.   There are other party members: Yes      X       No             .
      12.   This form has been served on all other parties and Certificate of Service is attached:
            Yes     X        No         .




                                                        2

                                             Exhibit A - Page 44
Case 3:21-cv-00123-RLY-MPB Document 1-1 Filed 07/30/21 Page 45 of 45 PageID #: 49




                                                  Respectfully submitted,


                                                  /s/ Alex M. Beeman________________
                                                  James P. Scheidler (31497-49)
                                                  Alex M. Beeman (31222-49)
                                                  REMINGER CO., LPA
                                                  College Park Plaza
                                                  8909 Purdue Road, Suite 200
                                                  Indianapolis, IN 46268
                                                  T: 317-663-8570/ F: 317-228-0943
                                                  jscheidler@reminger.com
                                                  abeeman@reminger.com
                                                  Counsel for Ragle, Inc.




                                         CERTIFICATE OF SERVICE

              I hereby certify that the foregoing or attached Court Record or document complies with
      the requirements of Trial Rule 5(G) with regard to information excluded from the public record
      under Administrative Rule 9(G). I hereby certify that the foregoing document has been filed
      electronically this 26th day of July, 2021 via


       Charles Edward Clem                               Matthew C. Robinson
       NEEL, WILSON & CLEM                               Seth M. Lahn
       9 South Main Street                               YARLING ROBINSON LLC
       Henderson, KY 42420                               151 North Delaware Street #1535
                                                         Indianapolis, IN 46204-2596



                                                  /s/ Alex M. Beeman________________
                                                  James P. Scheidler (31497-49)
                                                  Alex M. Beeman (31222-49)
                                                  REMINGER CO., LPA




                                                     3

                                            Exhibit A - Page 45
